Citation Nr: 0737506	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  07-01 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had Philippine guerilla and combination service 
from January 1945 to March 1945, and from April 1945 to 
December 1945.  He died in October 1992.  The appellant (also 
referred to as "claimant") is his surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.  

The appellant appeared at the RO in Manila, Republic of the 
Philippines, and testified at a videoconference personal 
hearing in November 2007 before the undersigned Acting 
Veterans Law Judge in Washington, DC.  This case has been 
advanced on the Board's docket due to the advanced age of the 
appellant.  See 
38 U.S.C.A. §7107 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007). 


FINDINGS OF FACT

1.  The veteran died in October 1992; the Certificate of 
Death lists the immediate cause of death as respiratory 
arrest due to antecedent cause of emphysema with an 
underlying cause of chronic obstructive lung disease, with 
Koch's pulmonary as another significant condition 
contributing to death, and indicated that the interval 
between onset of chronic obstructive lung disease and death 
was 10 years.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability; and the medical 
evidence does not show tuberculosis within three years of 
service separation.  

3.  The weight of the competent medical evidence demonstrates 
that the veteran's death was not substantially or materially 
caused by his active service.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in February 2005 and April 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim, and of the appellant's and VA's respective duties 
for obtaining evidence, and asked the appellant to submit 
evidence and/or information in her possession to the AOJ. 

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting an appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished.  The evidence of record includes the death 
certificate, private medical statements, service medical 
records, service personnel records, the appellant's 
statements, and the appellant's personal hearing testimony.  
At the personal hearing in November 2007, the appellant was 
provided an opportunity to set forth her contentions.  The 
record does not otherwise indicate that any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For these reasons, the Board finds that VA 
has fulfilled the duty to notify and assist, so that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for the Cause of Death
 
Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, service incurrence will be presumed for peptic 
ulcer disease if manifest to a compensable degree within one 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a compensable 
degree within the prescribed period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).  

In this case, the veteran died in October 1992 at the age of 
72.  The Certificate of Death lists the immediate cause of 
death as respiratory arrest due to antecedent cause of 
emphysema with an underlying cause of chronic obstructive 
lung disease, with Koch's pulmonary as another significant 
condition contributing to death, and indicated that the 
interval between onset of chronic obstructive lung disease 
and death was 10 years.  

The appellant contends generally that service connection is 
warranted for the cause of the veteran's death.  In writing 
and in personal hearing testimony, the appellant indicated 
that the veteran complained of lung diseases during his 
lifetime; that in 1947 the veteran was coughing up blood; 
that the veteran first complained of lung diseases in 1946; 
that chest X-rays in 1978 showed the veteran had tuberculosis 
(Koch's pulmonary); and that the veteran was treated at local 
private clinics.  

The evidence does not show that the veteran had been 
diagnosed with tuberculosis within three years of separation 
from service.  The weight of the evidence demonstrates that 
his diagnosed lung disorders of tuberculosis (Koch's 
pulmonary) and chronic obstructive lung disease (emphysema) 
were first shown many years after service.    

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The veteran's medical and personnel 
records reflect no complaints, clinical findings, or 
diagnosis of lung disease.  The competent medical evidence 
also reflects no evidence of tuberculosis within three years 
of service separation, and no medical evidence of 
tuberculosis (Koch's pulmonary) and chronic obstructive lung 
disease (emphysema) until many years after service.  

In addition, the weight of the competent medical evidence of 
record demonstrates that the diagnosed causes of the 
veteran's death, including tuberculosis (Koch's pulmonary) 
and chronic obstructive lung disease (emphysema), are not 
related to any injury or disease during active duty service.  
The evidence weighing against the appellant's claim includes 
the Certificate of Death that indicates that the interval 
between onset of chronic obstructive lung disease and death 
was 10 years, which is nearly 38 years after service.  The 
Board finds it significant that this Certificate of Death was 
signed by Dr. Ostrea.  

On the medical question of relationship of lung diseases to 
service, the favorable medical evidence includes a March 2006 
letter opinion from Dr. Jose Ostrea that included the opinion 
that it was "a possibility that [the veteran] may have 
contracted [obstructive lung] disease during active military 
service but remained dormant and asymptomatic the following 
years until of advancing age that the patient began feeling 
the symptoms of difficulty of breathing."  

Dr. Ostrea's March 2006 purported opinion is of no probative 
value by its own terms.  The opinion is qualified in terms of 
it only being a "possibility" rather than probability that 
the veteran contracted the terminal lung conditions in 
service, and further qualifies that such a possibility 
"may" have happened.  The opinion does not state any in-
service complaints or findings to which it purports to relate 
a lung disease, and further provides as a basis for the 
opinion the unsupported conjecture that such lung disease was 
"asymptomatic" for decades after service until it 
manifested symptoms.  The opinion does not explain how 
chronic obstructive lung disease can remain dormant for 
decades.  Considered in its full context, Dr. Ostrea's March 
2006 statement lacks probative value because it is an opinion 
of mere possibility and not probability.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis also implied "may 
or may not" and was deemed speculative); Bloom v. West, 
12 Vet. App. 185 (1999) (the Court held that a physician's 
opinion the veteran's time as a prisoner of war "could 
have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative"); and Bostain v. West, 11 Vet. App. 
124, 128 (1998) (the Court held that a physician's opinion 
that an unspecified preexisting service-related condition 
"may have" contributed to the veteran's death was too 
speculative to be new and material evidence). 

Even if Dr. Ostrea's opinion actually expressed an opinion of 
some probability, it is outweighed by the Certificate of 
Death.  Dr. Ostrea's opinion in the Certificate of Death that 
the veteran's lung disorder was only of a 10 year duration is 
more highly probative than Dr. Ostrea's subsequent March 2006 
statement because the opinion in the Certificate of Death was 
rendered closer in time to observation and treatment of the 
veteran and closer in time to the veteran's death, was 
rendered pursuant to public duty and obligation to state the 
most accurate cause of death in a public record, and was 
stated without qualifying language.

On the medical question of relationship of lung diseases to 
service, although the appellant is competent to testify as to 
any symptoms she observed the veteran experience at any time, 
including from service separation until his death, or that 
the veteran described to her, because she is a lay persons 
not shown to possess the medical training and expertise 
necessary to render a medical opinion, any assertions that 
the veteran's lung diseases or death was related to his 
active military service do not constitute medical evidence of 
a nexus between the cause of the veteran's death and any 
injury or disease during his active duty service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  



For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 
 

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
Jeffrey Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


